Case 2:19-cv-00828 Document 2-6 Filed 02/05/19 Page 1 of 4 Page ID #:101




            Exhibit F
            Case 2:19-cv-00828 Document 2-6 Filed 02/05/19 Page 2 of 4 Page ID #:102

LaTrina Glenn

From:                              Jim Schramm <jps@boschmediacorp.com>
Sent:                              Thursday, September 27, 2018 10:32 PM
To:                                LaTrina Glenn
Cc:                                info@mcs41.com; jps@mcs41.com; films@unitedartistfilmfestival.com; Robert Walsh
Subject:                           Re: Infringement of United Artists Corporation's Intellectual Property Derived from the
                                   United Artist Film Festival by United Artist Studios




I could only get through reading less than a quarter of your long winded and ridiculous letter. I had to stop reading it
because it was soooooo bad and green. I thought I was reading a book report from my daughter's sixth grade class.

First of all, who do you think you are placing judgment on me?

Who do you think you are telling me what my rights are?

Who do you think you are telling me how I'm supposed to feel about your attacks and threats with your complete and
intentional disregard to reason and accountability.

 You deliberately disregarded any attempt to behave ethical as to establish a respectable conversation and transaction
attempting to collectively have a mutual understanding and positive outcome. You choose to use your position as an
attorney to threaten and intimidate me in order to manipulate a decision against my will and belief under the duress
you deliberately, knowingly and intentionally caused because of what you believe is in your personal opinion and
motives.

Sure looks like you violated your ethics rule amongst many other rules that you have violated.

The bottom line is that these are two different companies providing two different services, if you have a problem with
that then let's take it up in court and have the judge decide.
I would love to go against you in court. That would be fun. Maybe you'll learn a few things as you get your ass handed
to you.

So your partner refuses to call back. OK. He's a fucking asshole now. How unprofessional is that. The sad thing is that he
has to act like a pussy and hide behind a woman instead of dealing with me directly like a man.

You are threatening me and you are harassing me.

The legal terms that I used are accurate. You don't need to correct me, you're not my mother or my schoolteacher.

By the way, there is a significant difference between " A motion picture entertainment company" and "entertainment
production and distribution company"
Oh, I almost forgot, where in your trademark does it say "film festival" you stupid fuck.

Your corrections are based on your opinion and that is not something you put in the body of the letter to somebody
that's smarter than you, besides, I don't give a fuck about your opinion. How I feel is how I feel. What I believe is what I
believe and you have no right to tell me what I'm supposed to feel and what I'm supposed to believe.

And don't you ever try to fucking intimidate and threaten me again! Do you fucking understand me?

                                                             l
     ♦    /   Case 2:19-cv-00828 Vv,y
                                    Document 2-6 Filed 02/05/19 Page
                                                                  v  3 of 4 Page ID #:103

You are definitely Out of line placing judgment on me regarding trademark infringement. You learned this in law school
counselor, that you never make judgment based upon your personal opinion. You have to back it up with reference and
cross-reference and yet you still cannot place judgment. Placing judgment is not your job. You obviously need to go
back and study some more and educate yourself before you open up your mouth. You definitely picked the wrong
person to fuck with. I am way over your fucking head.

Instead of trying to strong arm me in which will not work, you should try to work with me and understand me. All you
have been doing is causing more damages and pissing me off With your bullshit threats, you're a weak attempt of
correcting every word I say based upon your fucked up opinion in which I never asked for. You are wasting my time
writing some bullshit fucking document that means absolutely nothing.

Did you just graduate law school or are you just fucking stupid?

Most importantly and please don't ever forget this: don't you ever tell me not to use fucking profanity. Ok.

How's that for a fucking answer.

I just thought about this.
Why should I put up with some fucking green attorney trying to strong arm me.
 Watch what happens to the media deals MGM is getting starting tomorrow.

I can't say I did not warn you and your firm Not to threaten and harass me.

I am not going to do anything that's going to benefit somebody who is harassing me and threatening me and because
you represent MGM I'm out and I'm not coming back.

When they figure out who bolted and caused the prices of their media to double, I will definitely mention your firm's
name, partners name and your name.

So to sum this all up, my response to your letter is go fuck yourself.


:)




Sent from my iPhone

On Sep 27, 2018, at 5:12 PM, LaTrina Glenn <LGIenn(5)sheppardmullin.com> wrote:

         Pursuant to Jill Pietrini’s request, please see the attached letter.

         Ms. LaTrina A. Glenn
         Legal Secretary
         310.228.2252 | direct
         LGIenn@SheppardMullin.com


         SheppardMullin
         Sheppard Mullin Richter & Hampton LLP
         1901 Avenue of the Stars, Suite 1600
         Los Angeles, CA 90067-6017
         310.228.3700 | main
         www.sheppardmullin.com
                                                              2
   Case 2:19-cv-00828 Document 2-6 Filed 02/05/19 Page 4 of 4 Page ID #:104
(Please note name change and new email address. Thank you.)

Attention: This message is sent by a law firm and may contain information that is privileged or
confidential. If you received this transmission in error, please notify the sender by reply e-mail and
delete the message and any attachments.
<lnfringement of United Artists Corporation's Intellectual Property Derived from the United Artist Film
Festival by United Artist Studios.pdf>




                                                     3
